ORDER
Before BRIGHT and HENLEY, Circuit Judges.*
Pursuant to the mandate of the Supreme Court of the United States filed herein in this cause on July 2, 1979 and stemming from the decision of that Court issued on May 21, 1979,1 IT IS ORDERED that the opinion of this court on rehearing 580 F.2d 298 and any mandate based thereon be, and they hereby are, vacated. We direct that the cause be remanded to the district court with directions to hold the action in abeyance until plaintiff has an opportunity to comply with the requirements of 29 U.S.C. § 633(b) (§ 14[b] of the Act of December 15, 1967, P.L. 90-202, 81 Stat. 607) by filing a signed complaint with the Iowa State Civil Rights Commission which must be given an opportunity to entertain plaintiff’s grievance before his federal litigation can continue. If plaintiff’s state complaint is dis*184missed as untimely, he may return to federal court. But until that happens, or until sixty days have passed without a settlement, plaintiff must pursue his state remedy. (99 S.Ct. at 2076).
Plaintiff shall have his costs.

. Oscar Mayer & Co. v. Evans,-U.S.-, 99 S.Ct. 2066, 60 L.Ed.2d 609 (1979).